Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 09/03/2019 and 05/07/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nithish Divakar et al. ("Image Denoising via CNNs: An Adversarial Approach", Arxiv.org, Cornell University Library, 201 OLIN Library Cornell University, Ithaca, NY, August 2017, hereinafter, “Nithish”; provided by the Applicant’s IDS filed on 05/07/2020).

Consider claim 1, Nithish teaches an information processing method (abstract, i.e., we present a new CNN architecture for blind image denoising which synergically combines three architecture components, a multi-scale feature extraction layer which helps in reducing the effect of noise on feature maps, an £p regularizer which helps in 

Consider claim 2, Nithish further teaches wherein the feature information of the second sensor data is obtained by inputting the second sensor data to a model that is trained by machine learning to output feature information of sensor data when the sensor data is inputted to the model, and  25the feature information of the third sensor data is obtained by inputting the third sensor data to the model (section 2.2: Three phase training, i.e., the feature information of the second and third sensor data is also respectively obtained by inputting the second and third sensor data to a multilayer neural network to output feature information of sensor data, and the feature information for the second and third sensor data is also obtained from the same layer, i.e. the last convolutional layer).
 

Consider claim 3, Nithish further teaches wherein the model is a multilayer neural network model, and the feature information of the second sensor data and the feature information of the third sensor data are outputted from an intermediate layer 5of the model (section 2.2: Three phase training, i.e., the feature information of the second and third sensor data is also respectively obtained by inputting the second and third sensor data to a multilayer neural network to output feature information of sensor data, and the feature information for the second and third sensor data is also obtained from the same layer, i.e. the last convolutional layer).  

Consider claim 4, Nithish further teaches wherein the intermediate layer comprises a plurality of layers, and the feature information of the second sensor data 

Consider claim 5, Nithish further teaches wherein a parameter of the single converter is updated through the training, 15based on a difference between the second sensor data and the third sensor data, and a difference between the feature information of the second sensor data and the feature information of the third sensor data that are outputted from the same layer among the plurality of layers (section 2.2: Three phase training, fig. 4, i.e., the parameters of the generator are also updated based on the output of the discriminator).  

20 	Consider claim 6, Nithish further teaches wherein the difference between the second sensor data and the third sensor data is outputted from a discriminator by inputting the second sensor data and the third sensor data to the discriminator, the discriminator being trained by machine learning to discriminate whether sensor data inputted is data 25converted by the single converter or reference data (section 2.2: Three phase training, fig. 4, i.e., the parameters of the generator are also updated based on the output of the discriminator).  

Consider claim 7, Nithish further teaches wherein 37the first sensor data, the second sensor data, and the third sensor data are image data outputted from an image 

Consider claim 8, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 8.

Consider claim 9, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 9.

Conclusion

4.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649